
	

114 S3296 PCS: Protection from ObamaCare Monopolies Act
U.S. Senate
2016-09-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 618114th CONGRESS2d Session
		S. 3296
		IN THE SENATE OF THE UNITED STATES
		
			September 7, 2016
			Mr. McCain (for himself, Mr. Cotton, Mr. Barrasso, Mr. Sasse, Mr. Flake, Mr. Johnson, Mr. Isakson, Mr. Wicker, Mr. Gardner, Mr. Tillis, and Mr. Perdue) introduced the following bill; which was read the first time
		
		September 8, 2016Read the second time and placed on the calendarA BILL
		To amend the Internal Revenue Code of 1986 to provide an exemption to the individual mandate to
			 maintain health coverage for individuals residing in counties with fewer
			 than 2 health insurance issuers offering plans on an Exchange.
	
	
 1.Short titleThis Act may be cited as the Protection from ObamaCare Monopolies Act. 2.Modifications to exemption from requirement to maintain health coverage (a)Exemption for individuals in areas with fewer than 2 issuers offering plans on an ExchangeSection 5000A(e) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:
				
					(6)Individuals in areas with fewer than 2 issuers offering plans on an Exchange
 (A)In generalAny applicable individual for any period during a calendar year if there are fewer than 2 health insurance issuers offering qualified health plans on an Exchange for such period in the county in which the applicable individual resides.
 (B)Aggregation rulesFor purposes of subparagraph (A), all health insurance issuers treated as a single employer under subsection (a) or (b) of section 52, or subsection (m) or (o) of section 414, shall be treated as a single health insurance issuer..
 (b)Effective dateThe amendments made by this section shall apply to months beginning after the date of the enactment of this Act.
			
	September 8, 2016Read the second time and placed on the calendar